DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/9/2020 has been entered.
DETAILED ACTION
Response to Amendment
	The amendments filed on 7/9/2020 does not put the application in condition for allowance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 47, 49, and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai (US Pub No. 2009/0215222) in view of Poleshuk (US Pat No. 4461071)
Regarding Claim 47, Arai et al. teaches a process for producing a substrate [1, Fig. 2A and 2B, 0115] comprising a first electrode [2, Fig. 2A and 2B, 0115] and a second electrode [71 and 72, Fig. 7A and 7B, 0120-0121], which process [Fig. 2A-9B] comprises:
(i)    providing a layer of a first electrode material [2, Fig.2A, 0115] disposed on a layer of a base material [polycarbonate substrate 1, Fig 2A, 0115]l;
(ii)    disposing on the layer of the first electrode material a layer of a resist [4, Fig. 2A, 0115];
(iii)    performing a lithography step [Fig. 3A-4A, 0117] to define a second electrode pattern on the layer of the first electrode material [Fig. 5A, 0117];
Arai et al. is silent on step (iv).
(iv)     then depositing a layer of an insulating material on the layer of the resist with the second electrode pattern defined thereon 
(v)    disposing on the layer of the insulating material a layer of a second electrode material and
(vi)    removing the resist and the material disposed on the resist 
Poleshuk et al. teaches a substrate [10, Fig. 1-3, C4 ln 20-40] further depositing an aluminum oxide coating 11 [Fig. 1-3, C4 ln 25-50], and then an electrode layer 13 [Fig. 1, C4 ln 25-55]. From figure 1 to figure 2, photoresist mask 14 is placed on electrode 12 which was formed from layer 13 by etching [C4 ln 45-65]. Figure 3 teaches the formation of an aluminum oxide layer 15 covering the photoresist mask 14 [C5 ln 1-30], and afterwards the aluminum oxide layer 15 is removed with the photoresist mask 
Since Arai et al. teaches the formation of a thin film for a TFT [0002] which is aligned by a photomask [0002] and the photoresist 4 is removed by lift-off [0121], and Poleshuk et al. teaches the formation of an insulator layer [aluminum oxide layer 15] on a resist layer 14 then removed by a lift-off process [C5 ln 1-25], it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the insulator layer of Poleshuk et al. on the resist layer of Arai et al. after the lithography step in order to minimize contamination of critical thin film interfaces [C3 ln 1-10].
In addition, the combination would have been merely the selection of a known method of removing a resist layer known in the art and one of ordinary skill would have a reasonable expectation success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Within the combination above, modified Arai et al. teaches 
(iv)     then depositing a layer of an insulating material [Poleshuk: 15, Fig. 3, C5 ln 1-30] on the layer of the resist [4, Fig. 6A, 0115, in the combination, layer 15 of Poleshuk et al. is provided on the resist 4 of Arai et al.] with the second electrode pattern defined thereon [Arai: Fig. 6A, and 7A, and further in figure 13A]. 
(v)    disposing on the layer of the insulating material [Poleshuk: 15, Fig. 3, C5 ln 1-30] a layer of a second electrode material [7, 71, and 72, Fig. 7A-7B, 0121, in particular 7 in figure 7B shows a plan view of the second electrode material]; and
(vi)    removing the resist [4, Fig. 2A, 0115 of Arai et al. where 4 is modified with the resist and insulator of Poleshuk et al.] and said insulating material and said second electrode material disposed on 
In the combination, layer 15 of Poleshuk et al. is applied on resist 4 of Arai et al. and would result in Fig. 7A of Arai et al. to have the configuration of resist 4 of Arai, insulating material 15 of Poleshuk et al., and then electrode material 7, and in figure 8 the layers 4, 15, and 7 are removed; therefore, meeting the limitation of removing the resist, and the insulating material, and said second electrode material on the resist.
Regarding Claim 49, within the combination above, modified Arai et al. teaches wherein the resist is removed by exposing the resist to a solvent [0121, the resist 4 was peeled off by using tetrahydrofuran].
Regarding Claim 59, within the combination above, modified Arai et al. teaches wherein the substrate [1, Fig. 2A and 2B, 0115] comprises at least one first electrode [2, Fig. 2A and 2B, 0115], which at least one first electrode comprises a first electrode material [2, Fig. 2A and 2B, 0115], and at least one second electrode [71 and 72, Fig. 7A and 7B, 0120-0121], which at least one second electrode comprises a second electrode material [71 and 72, Fig. 7A and 7B, 0120-0121]; and wherein the substrate comprises:
a layer of the first electrode material [2, Fig. 2A and 2B, 0115]; and,
disposed on the layer of the first electrode material, a layer of an insulating material, wherein the layer of an insulating material partially covers the layer of the first electrode material [Fig. 4A, See 4 and 2, 0117-0118]; and,
disposed on the layer of the insulating material, the second electrode material [See rejection of claim 47, in figure 7A of Arai et al. the second electrode material of 7, 71, and 72 are disposed over the insulating material, See Fig. 7B, 13A and 13B, 0145]
Claim 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai (US Pub No. 2009/0215222) in view of Poleshuk (US Pat No. 4461071) as applied above in addressing claim 47, in view further view of Pan (US Pub No. 2006/0214156)
Regarding Claim 48, within the combination above, modified Arai et al. is silent on wherein the lithography step comprises an e-beam lithography step, an optical lithography step or a nanocontact printing step.
Pan et al. teaches a TFT which can be yielded form a photolithography or e-beam lithography step [0060]. Since Arai et al. teaches the formation of a TFT [0002], which utilizes lithography [0012], it would have been obvious to one of ordinary skill in the art before the effective filing date to replace the photolithography of Ari et al. with the e-beam lithography of Pan et al. as it merely the selection of a known lithography process recognized in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claim 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai (US Pub No. 2009/0215222) in view of Poleshuk (US Pat No. 4461071) as applied above in addressing claim 47, in further view of Brewer (US Pat No. 4732858)
Regarding Claim 50, within the combination above, modified Arai et al. is silent on wherein the process further comprises, between steps (iv) and (v), a step of disposing a layer of an adhesion material on the layer of the insulating material.
Brewer et al. teaches the use of an adhesion promoter or primer between a insulator layer and a photoresist [C1 ln 5-15, 35-55].
.
Claim 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai (US Pub No. 2009/0215222) in view of Poleshuk (US Pat No. 4461071) as applied above in addressing claim 47, in further view of Yamazaki (US Pub No. 2013/0306948)
Regarding Claim 51, Arai et al. is silent on wherein:
step (v) comprises: (v-a) disposing, on the layer of the insulating material, a layer of a metal, and the process further comprises step (vii-a) of annealing the substrate to form a layer of metal oxide on the layer of the metal; or
step (v) comprises (v-b) disposing, on the layer of the insulating material, a layer of a metal, and disposing, on the layer of the metal, a layer of a p-type semiconductor, and the process further comprises step (vii-b) of treating the substrate with a compound suitable for forming a self-assembled monolayer on exposed surfaces of the layer of the metal.
Yamazaki et al. teaches a metal oxide formed directly on a metal which is heated in order to provide an easier peel-off [0094-0097] for a TFT [0102]
Since Arai et al. teaches a metal layer 7 in figure 7A is peeled off [0121, 0161], it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the metal oxide of Yamazaki on the metal of Arai et al. in order to provide a metal film which is easily peeled off [0096-0097]
Response to Arguments
Applicant's arguments filed 7/9/2020 have been fully considered but they are not persuasive. Examiner respectfully disagrees.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557.  The examiner can normally be reached on 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.